DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 26, 31, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashani (US 14/899,276).

As to claim 21, Ashani discloses a neural network processor for executing a neural network associated with use of a vehicle, the neural network processor comprising: 
a plurality of error detectors configured to detect respective errors associated with execution of the neural network (¶0005); and 
a neural network controller configured to receive information from the error detectors and modify operation of the neural network processor based on the received information (¶0014).

As to claim 22, Ashani discloses the neural network processor of claim 21, wherein the neural network processor comprises an interface, the interface being configured to communicate with external resources, and wherein a subset of the error detectors are associated with the interface and configured to detect errors associated with communications with the external resources (¶0075).

As to claim 26, Ashani discloses the neural network processor of claim 21, wherein the neural network processor comprises local memory, and wherein a subset of the error detectors are associated with the local memory (¶0076).

As to claim 31, Ashani discloses the neural network processor of claim 21, wherein the information received from the error detectors is received via one or more reports using machine check architecture (¶0009).

As to claim 37, Ashani discloses a vehicle comprising: 
one or more sensors positioned about the vehicle, the sensors collecting information reflective of a real-world environment surrounding the vehicle; and 
a neural network processor for executing a neural network associated with autonomous operation of the vehicle, the neural network analyzing at least a portion of the collected information, and the neural network processor comprising: 
a plurality of error detectors configured to detect respective errors associated with execution of the neural network (¶0005); and 
a neural network controller configured to receive information from the error detectors and modify operation of the neural network processor based on the received information (¶0014).

As to claim 40, Ashani discloses a method implemented by a neural network processor executing a neural network during operation of a vehicle, the neural network analyzing information obtained from one or more sensors located about the vehicle for use in autonomous operation of the vehicle (¶0001), and the method comprising 
obtaining, via a plurality of error detectors configured to detect respective errors associated with execution of the neural network, information associated with execution of the neural network processor (¶0005); and 
modifying operation, via a neural network controller configured to receive information from the error detectors, operation of the neural network processor based on the received information (¶0014).


Allowable Subject Matter
Claims 23-25,27-30,32-36,38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Breed (US 2008/0161989) discloses once the data has been collected, it is processed by the neural network-generating program, for example, if a neural network pattern recognition system is to be used. Such programs are available commercially, e.g., from NeuralWare of Pittsburgh, Pa. or from International Scientific Research, Inc., of Panama for modular neural networks. The program proceeds in a trial and error manner until it successfully associates the various patterns representative of abnormal behavior, an unbalanced tire in this case, with that condition. The resulting neural network can be tested to determine if some of the input data from some of the sensors, for example, can be eliminated. In this manner, the engineer can determine what sensor data is relevant to a particular diagnostic problem (¶0166).
Prior art Diab (US 8,953,436) discloses wherein network node modules within a vehicle are arranged to form a reconfigurable automotive neural network. Each network node module includes one or more subsystems for performing one or more operations and a local processing module for communicating with the one or more subsystems. A switch coupled between the one or more subsystems and the processing module re-routes traffic from the one or more subsystems to an external processing module upon failure of the local processing module (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113